                      Case 3:20-mj-00133             Document 4           Filed 06/19/20           Page 1 of 1
ORP DET ORD (6/5/2020 I)




                                         IN THE UNITED STATES DISTRICT COURT
                                                  FOR THE DISTRICT OF OREGON
 UNITED STATES OF AMERICA,                                           Case No. 3:20-MJ-00133

              V.

 KILEY JOHN BARGE                                                   ORDER OF DETENTION AFTER HEARING (18
                                                                    USC§ 3142(i))
--------,- - - - - - - - - - - - - - - - - - - ~
   n motion _g!..the Government involving an alleged:
        ~ is_!µe1h e safety of any other person or the community for cases involving crimes described in 18 USC§ 3142(f)(l)
        ~      ious risk defendant will flee;
        D serious risk defendant will obstruct or attempt to obstruct justice, or threaten, injure, or intimidate a prospective witness or
       juror or attempt to do so,
D Upon consideration by the court sua sponte involving a:
        D serious risk defendant will flee;
        □ serious risk defendant will obstruct or attempt to obstruct justice, or threaten, injure, or intimidate a prospective witness or
       juror or attempt to do so,

Having considered the nature and circumstances of the offense charged, the weight of evidence against the defendant, the history and
characteristics of the defendant, and the nature and seriousness of the danger to any person and to the community that would be posed by
the defendant's release, the court finds that:

D The offense charged creates a rebuttable presumption in 18 USC§ 3142(e) that no combination of conditions will reasonably assure the
safety of the community.

~        ondition or combination of conditions will reasonably assure the appearance of defendant as ~     ired due to :
       □ Foreign citizenship and/or illegal alien   □ In custody/serving sentence              C1--'§J:Jbstance use/abuse
                                                                   .                           GYunknown
       D ICE Detainer                               D Outstandmg warrant(s)                         .                          . .
                                                         ~                                     fam1ly/employment/commumty ties
       D Deportation(s)                             [Z!;1>rior failure(s) to appear             □ Un~          no residence available
       D Multiple or false identifiers              D Mental health issues                      ~      ormation unverified/unverifiable
      □ ~es                              ~                                    ./
      CM-1>~ criminal history, [].-1ricluding drug/drug related offense, [!(including alcohol/alcohol related offense
      [J}-1>rior supervision failure(s), □ Including illicit drug use, □ including alcohol abuse
     fl Other: _ _ _ _ _ _ _ _ _ _ _ _ _ _ __ _ __
lld"No conj_i.tion or combination of conditions will reasonably assure the safety of other persons and the community due to :
      l:ll-'Nature of offense                                                   ~
      D Arrest behavior                                                     WSubstance use/abuse
      ~           ssion ofweapon(s)                                         □ Mental health issues
      ~~t behavior                      ,,,,,--                             □ Al!£ged offense involves child pornography on the internet
      0'Prior criminal history, li2!'mcluding drug/drug related             ~     luding alcohol/alcohol related offense
      offense
             rior supervision failure(s), □ Including illicit drug use,     □ including alcohol abuse
      D Other: _ _ __ _ _ _ _ _ _ _ _ _ _ _ __ _
D Other (writ/serving federal or state sentence): _ _ _ __ _ __ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
□   D~ dant has not rebutted by sufficient evidence to the contrary the presumption provided in 18 USC § 3142( e).
[ir'Defendant did not seek release, and therefore may request a detention review hearing without making the required showing to reopen a
   detention hearing under 18 U.S.C. § 3142(f).
THEREFORE, IT IS ORDERED that:
          1.        Defendant is detained prior to trial;
          2.        Defendant is committed to the custody of the Attorney General for confinement in a corrections facility separated, as
                    far as practicable, from persons awaiting or serving sentences or being held in custody pending appeal;
          3.        Defendant shall be afforded a reasonable opportunity for private consultation with his counsel;
          4.        The superintendent of the corrections facility in which defendant is confined shall make the defendant available to the
                    United States Marshal for the purpose of appearance in connectio I th any C-~ J~!.J"-eeding.

       DATED:              <   /411~ /~ ;z oc;~
1    - ORDER OF DETENTION (6/5/2020)
